FILED
                           NOT FOR PUBLICATION                              DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARCHISON TEBOGO LAZARUS,                         No.   15-56555

              Petitioner-Appellant,              D.C. No.
                                                 3:14-cv-01618-JAH-KSC
 v.

LORETTA E. LYNCH, Attorney General;              MEMORANDUM*
et al.,

              Respondents-Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Archison Tebogo Lazarus appeals pro se the district court’s denial of his

petition for a writ of habeas corpus under 28 U.S.C. § 2241, challenging his




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
detention without release on bond. Our jurisdiction is governed by 28 U.S.C.

§ 1291. We dismiss for lack of jurisdiction.

      We lack jurisdiction to review the district court’s denial of Lazarus’ habeas

petition because his release from detention on April 14, 2016, rendered his habeas

petition moot. See Abdala v. INS, 488 F.3d 1061, 1064 (9th Cir. 2007) (“For a

habeas petition to continue to present a live controversy after the petitioner’s

release . . . there must be some remaining collateral consequence that may be

redressed by success on the petition.” (citation and quotation marks omitted)).

Lazarus has not shown that he suffers any remaining legally cognizable collateral

consequences from his detention (including those imposed by the company that

paid his bond), id., or that there is a reasonable expectation that he would be

unlawfully detained by Respondents-Appellees in the future, see Weinstein v.

Bradford, 423 U.S. 147, 149, 96 S. Ct. 347, 46 L. Ed.2d 350 (1975) (“[I]n the

absence of a class action, the ‘capable of repetition, yet evading review’ doctrine

[is] limited to the situation where two elements combined: (1) the challenged

action was in its duration too short to be fully litigated prior to its cessation or

expiration, and (2) there was a reasonable expectation that the same complaining

party would be subjected to the same action again.”).




                                            2                                      15-56555
      Lazarus contends that this court should resolve his claim of being a United

States national because, until the claim of nationality is resolved, the propriety of

his ongoing removal proceedings are in doubt. He also challenges an immigration

judge’s denial of his motion for return of documents in his ongoing removal

proceedings. However, the proceeding before us is an appeal from the denial of a

habeas petition challenging his immigration detention; it is not a petition for

review from his removal proceedings. Because these claims relate to his ongoing

removal proceedings, as opposed to his detention, they are not properly before us

upon a petition for habeas corpus. See Singh v. Holder, 638 F.3d 1196, 1210-12

(9th Cir. 2011) (the REAL ID ACT eliminated habeas review of challenges to

removal orders and, although aliens may continue to bring challenges to their

detention through a habeas petition, the court may not look to the “underlying

removal claim” because doing so would allow “every alien petitioning for review

of his removal order [to] also petition for habeas review,” which would undermine

the streamlined system Congress created); see also 8 U.S.C. § 1252(b)(2)(9) (all

issues of law and fact “arising from any action taken or proceeding brought to

remove an alien . . . shall be available only in judicial review of a final order” upon

a petition for review).

      DISMISSED.


                                           3                                      15-56555